PER CURIAM:
¶ 1 This matter is before the court on appeal from a ruling of the Third Judicial District Court for Summit County in which it affirmed, pursuant to section 10-9-1001 of the Utah Code, the administrative decision of the Park City Council to amend a plat map. After full briefing, this court heard oral argument on the matter on March 2, 2005.
¶ 2 From the briefing and the statements of counsel during oral argument, it is apparent that at least some of the issues presented by this appeal are tied to issues that are still being litigated in ABS Properties, LLP v. Wilson, No. 020500398, a related case that currently is pending in the Third Judicial District Court for Summit County. It is also apparent that resolution of the limited issues presented by this appeal will not materially resolve the underlying dispute between the parties. Accordingly, resolution of this appeal at this time will not serve the interests of judicial economy. Therefore,
¶ 3 IT IS HEREBY ORDERED that this appeal is stayed until further order of the court. At such time as case No. 020500398 is resolved in the district court, this court will entertain motions to lift the stay. In the event that a final judgment in case No. 020500398 is appealed, it is the intention of the court to consolidate this appeal with the appeal of that matter.